DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
1. Claim 1, line 1 would be better presented as “An apparatus” and line 4 should read “the ice particle generator”
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,893,976. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 9 of U.S. Patent No. 10,238,831 (hereinafter “’831”) in view of Weber et al. (US 6,306,119 B1; hereinafter “Weber”). While the patented claims recite a breathing gas and a source of frozen water (i.e. ice) particles, they do not explicitly recite the source of breathing gas or an ice particle generator; however, it would have been obvious to an artisan at the time of invention to provide a source of the breathing gas and the source of the frozen particles of ‘831 to be an ice particle generator as taught by Weber Fig. 3, col. 6, lines 23-41, thus arriving at the instantly claimed invention, in order to provide the gas on demand and form the particles at the point of use so as to not have to worry about the particles melting before being delivered to the patient’s bedside.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,100,123 (hereinafter “’123”) in view of Jiang et al. (US 2003/0136402 A1; hereinafter “Jiang”). Claim 1 of ‘123 not recite that the breathing interface is a tracheal tube. However, Jiang teaches that it was well known in the art of cooling patients via gas delivery at the time of invention for a patient interface to either be a mask or an endotracheal tube (para [0011]), such that it would have been to an artisan at the time of invention to include a tracheal tube as claimed and as taught by Jiang, in order to use a common patient interface to produce the expected result of delivering the cooling gas directly to the lungs of the patient.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 and 8 or 12 and 17 of U.S. Patent No. 8,281,786 (hereinafter “’786”) in view of Jiang. It would have been obvious to an artisan at the time of invention for the breathing gas in the method ‘786 to have a source and to use the atomizer of ‘786 claims 8/17 to deliver the ice particles to the lungs per ‘786 claims 3/12 via an endotracheal tube rather than a mask as taught by Jiang (para [0011]) in order to use a common patient interface and known ice particle generator to produce the expected result of delivering the cooling gas directly and immediately to the lungs of the patient, thus arriving at a method of using the instantly claimed apparatus, and it would have been obvious to claim the apparatus in modified ‘786 in order to have more comprehensive claim coverage. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,402,968 (hereinafter “’968”) in view of Weber and Jiang. It would have been obvious to an artisan at the time of invention for the breathing gas in the method ‘786 to have a source and for the ice particles to be generated by an ice particle generator as taught by Weber Fig. 3, col. 6, lines 23-41, thus arriving at the instantly claimed invention, in order to provide the breathing gas and form the particles at the point of use so as to not have to worry about the particles melting before being delivered to the patient’s bedside, and to deliver the particles to the lungs via an endotracheal tube as taught by Jiang (para [0011]) in order to use a common patient interface to produce the expected result of delivering the cooling gas directly to the lungs of the patient, thus arriving at a method of using the instantly claimed apparatus, and it would have been obvious to claim the apparatus in modified ‘786 in order to have more comprehensive claim coverage.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of U.S. Patent No. 9,757,272 (hereinafter “’272”) in view of Weber. It would have been obvious to an artisan at the time of invention for the breathing gas in the method ‘272 to have a source and for the frozen water/saline (i.e. ice) particles of claim 7 to be generated by an ice particle generator as taught by Weber Fig. 3, col. 6, lines 23-41, and delivered by the tracheal tube of ‘272 claim 5, in order to provide the gas and form the particles at the point of use so as to not have to worry about the particles melting before being delivered to the patient’s bedside and to deliver them directly into the patient thus arriving at a method of using the instantly claimed invention, and it would have been obvious to claim the apparatus in modified ‘272 in order to have more comprehensive claim coverage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785